DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0368646 Ryon et al. (‘Ryon hereafter), App 15/191120
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 2, 4, 5, 7 and 21 are allowable. 
Claims 3, 6 & 9 - 20 Claims have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle Belozin (78904) on 04/29/2022.
The following amendment was made in the attached Amendment to the Specification 04/29/2022. The application has been amended as follows: 
Specification Page 7, ln 11 – 12, “encourages the braze material to flow towards the assembly aid 306 by capillary action when the first member 302 is inserted into orifice 305.” and 
Specification Page 8, ln 18, “Figs. 6a and 6b show an embodiment of the assembly 600 wherein the assembly aid 606.”

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “deforming a portion of an outer surface of the first member by the deposition of the first material on the outer surface of the first member, and
removing the first material from the first member.”

The closest prior art is as cited above (‘Ryon).  ‘Ryon does not teach removing the first material from the first member. ‘Ryon teaches removing #212 (braze) from #202 (first nozzle/ first member), but does not teach removing #208/ #408 from the first member. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited. Claims 2, 4, 5, 7 and 21 are also allowed because they depend on claim 1.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/29/2022